Title: To George Washington from Brigadier General John Cadwalader, 2 September 1777
From: Cadwalader, John
To: Washington, George

 

Sir
Head of Sassafrass [Md.] 2d Sept: 1777½ past 11 O’Clock A.M.

I recd your Letter of the 28th last, in consequence of which I have taken the Command of the Militia on this Shore—If the Gentlemen arrive here to take the Command, agreeable to the resolution of Congress, I shall pay you a Visit at Head Quarters—The want of arms in these upper Counties dispirits the Inhabitants very much—Every thing has been done to collect the Companies, but from their scattered Situation we have not as yet been able to muster more than two hundred & fifty men—these are pretty well equipped & in good Spirits—I have great Confidence in the men & am sure they will do their duty if they come to action—The Inhabitants in general shew a great readiness to turn out, but many of those in the lower part of Cecil have been engaged in driving off their Stocks & securing their other property—No Troops have yet arrived from Queen Anne’s County or those below, but I am informed they are making preparation—I have men constantly out for Intelligence but cannot ascertain the number of the Enemy near the Head of Bohemia; but from all accounts there is a very formidable Body—They have plundered middle Neck of all the Stock; & the neighbou[r]hood within several miles—I shall now be able to surprize a small Party if they detach themselves any distance from the main Body—If the Delaware State Militia can be spared I think something might be attempted, with their Assistance.
Every exertion of mine shall be used to strengthen the opposition & take every advantage that may offer—I shall acquaint you from time to time if any extraordinary occurrances happen.
I have ordered all the Stock to be drove out of Sassafrass Neck; & from the number that have passed this place, tis thought there cannot be much left—Guards are posted at proper places to prevent the disaffected from trading with the Enemy.
Several Deserters have come in from the Army & Navy—Two from the 46 regiment inform that five thousand men were detached from the main Body & landed on this Side of Elk, commanded by the Hessian General—The general Report is from all the Deserters, that the Army only wants for Horses to begin their march to Philada—On Sunday Evg 8 men made their escape from the Vigilant (Floating Battery)—they were warping down & had got near the lower part of Turkey Point, & when they got to the end of the warp & had thrown over the Anchor, they secured the Midshipman & pushed to the Shore—they say the flatbottom-boats are all drawn up on Shore to receive the Troops in case of a Retreat—One of these men (a very intelligent Fellow

who has a family at Christeen Bridge & was taken last April) says the Vigilant & Roe-buck are ordered round to Delaware & to post themselves opposite Wilmington—The Deserters from the Vigilant were all Prisoners & they say that ¾ of the Crew are Prisoners. I am with great respect & esteem your Excellency’s most obt very hble Servant

John Cadwalader

